DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 7, 2021 are received and entered.
2.	Claims 1 and 3 – 6 are amended.  Claim 2 is cancelled.  Claims 1 and 3 – 6 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 6 of the Response, Applicant argues that Ding “fails to disclose that the shield wiring is located between the detection wiring line and the drive wiring line”, as newly required by the amendment to claim 1.
The Office finds Applicant’s argument persuasive in view of the newly added subject matter of claim 1.  Accordingly, the rejection of claims 1 – 2 under 35 USC 102(a)(2) in view of Ding are WITHDRAWN.
However, upon further consideration, this newly added subject matter is rendered obvious in view of the disclosure of Ding.  Specifically, Ding discloses shielding wires 14 may be provided between a touch driving wiring 121 and a touch location sensing wiring 122 that are adjacent to one another to prevent unintentional capacitive coupling and improve touch detection (paragraphs [0036], [0037]).
In light of the above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to include a shielding wire 14 between V+ [detection wiring line] and Vcc2 [drive wiring line].  Such a modification of Ding merely requires applying the explicit disclosure of the shield wire 14 of Ding to another explicitly disclosed sensor for the same purpose of preventing unintentional capacitive coupling of adjacent wires to improve touch detection.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the requirements that the “shield wiring line” is “provided along the opening” and “located between the detection wiring line and the drive wiring line” are not supported by Applicant’s specification as originally filed.
Due to Applicant’s inclusion of new subject matter via Amendment, the “shield wiring line” must refer to LS2, LS3, LS4, or LS5.  Specifically, Applicant has referred to LS3 as the “shield wiring line” that is supported by Applicant’s amendment to the claims.  However, none of LS2, LS3, LS4, or LS5 are “provided along the opening”.  Instead, only LS1 is “provided along the opening”.
However, due to Applicant’s amendments, LS1 can no longer be interpreted as the “shield wiring line” because it is not “located between the detection wiring line and the drive wiring line”.
Accordingly, this combination of elements has resulted in claim 1 reciting New Matter that is not supported by Applicant’s specification as originally filed.
Regarding claims 3 – 6, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. Pub. 2018/0129330).
Regarding claim 1, Ding teaches: an electronic device (FIG. 14; paragraph [0058]; touch display device), comprising:
a cover member comprising an opening (FIGS. 3, 14; paragraphs [0031], [0058]; touch display device includes a touch display panel having a display region 10 and a non-display region 20.  As illustrated, there is a housing [cover member] that includes an opening corresponding to display region 10 in which touch display panel 400 is disposed and visible);
a first sensor device provided around the opening in the cover member (FIGS. 1, 3, 14; paragraph [0038]; a plurality of pressure-sensitive touch unit 21 and the wirings disposed in the non-display region [first sensor device] are provided around at least the right and lower sides of display region 10, and thus around the opening in the cover); and
a second sensor device superimposed on the opening (FIGS. 1, 3, 14; paragraph [0031]; touch location detection electrodes 11 and their wirings are provided in display region 10, i.e., “superimposed” on the opening),
wherein the first sensor device comprises

a sensor (FIG. 3; paragraph [0038]; pressure-sensitive touch unit 21);
a detection wiring line connected to the sensor (FIGS. 3, 5; paragraphs [0038], [0043]; as illustrated, two signal lines 22 are arranged between pressure-sensitive touch unit 21 and ground wire 15.  These signal lines are interpreted as including measuring signal line V+ [detection wiring line]); and
a drive wiring line connected to the sensor (FIGS. 3, 5; paragraphs [0038], [0043]; as illustrated, two signal lines 22 are arranged between pressure-sensitive touch unit 21 and display region 10.  These signal lines are interpreted as including second power output signal line Vcc2 [drive wiring line]),
the sensor is located between the detection wiring line and the drive wiring line (FIGS. 3, 5; as illustrated, pressure-sensitive touch unit 21 is disposed between the V+ [detection wiring line] and Vcc2 [drive wiring line]).
Ding fails to explicitly disclose: the shield wiring line is located between the detection wiring line and the drive wiring line.
However, Ding discloses shielding wires 14 may be provided between a touch driving wiring 121 and a touch location sensing wiring 122 that are adjacent to one another to prevent unintentional capacitive coupling and improve touch detection (paragraphs [0036], [0037]).
While Ding discloses that the preferred embodiment does not include additional shielding wires 14 in non-display region 20, Ding does contemplate utilizing additional Ding is interpreted as a mere disclosure of different alternatives with different benefits or costs.  Accordingly, applying the shielding wires 14 to the non-display region 20 is merely a less preferred embodiment that has not been discredited as a solution to the problem of electrical interference within the device of Ding.
In light of the above disclosure of Ding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to include a shielding wire 14 between V+ [detection wiring line] and Vcc2 [drive wiring line].  Ding explicitly discloses including a shielding wire 14 between a touch location sensing wiring 122 [detection wiring line] and a touch driving wiring 121 [drive wiring line].  Merely applying this same configuration for the same purpose to another sensor would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention.  Such a modification of Ding merely requires applying the explicit disclosure of the shield wire 14 of Ding to another explicitly disclosed sensor for the same purpose of preventing unintentional capacitive coupling of adjacent wires to improve touch detection.  While such a modification may be less preferred than not including the additional shielding wire 14 between V+ [detection wiring line] and Vcc2 [drive wiring line], this modification is suggested as an alternative to the preferred embodiment of Ding.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, as applied to claim 1 above, in view of Wang et al. (U.S. Pub. 2018/0341363) and Aoki et al. (U.S. Pub. 2019/0286281).
Regarding claim 3, Ding fails to explicitly disclose: wherein the sensor comprises: a first electrode; and a second electrode located on as outer side to the first electrode, surrounding the first electrode, and comprising one end portion and another end portion opposing each other with a gap therebetween, the first electrode is connected to one of the detection wiring line and the drive wiring line passing through 
However, Wang discloses a force sensor that uses capacitive sensing signals to determine force measurements (paragraph [0003]).
Additionally, Aoki discloses a capacitive sensor structure (Abstract; paragraph [0001]).
With regard to claim 3, Aoki teaches: wherein the sensor comprises: a first electrode (FIG. 1; paragraph [0030]; reception electrodes Rx); and
a second electrode located on as outer side to the first electrode, surrounding the first electrode, and comprising one end portion and another end portion opposing each other with a gap therebetween (FIG. 1; paragraphs [0030], [0035]; transmission electrode Tx is arranged outside of and surrounding reception electrodes Rx.  Transmission electrode Tx includes ends Txa and Txb which are disposed opposite one another with a gap therebetween),
the first electrode is connected to one of the detection wiring line and the drive wiring line passing through between the one end portion and the other end portion (FIG. 1; paragraph [0036]; reception electrodes Rx are connected to reception electrode wires 12 [detection wiring line] which pass through the gap between ends Txa and Txb), and
the second electrode is connected to the other wiring line of the detection wiring line and the drive wiring line (FIG. 1; paragraph [0036]; transmission electrode Tx is connected to transmission electrode wires 14 [driving wiring line]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Wang, and Aoki to yield predictable results.  More specifically, the teachings of a display device including a pressure sensor disposed in a non-display region where the pressure sensor includes a detection wire disposed between the pressure sensor and a shield and a driving wire disposed between the pressure sensor and a display region, as disclosed by Ding, are known.  Additionally, the teachings of a force/pressure sensor using capacitive sensing to calculate applied force/pressure, as taught by Wang, are known as well.  Moreover, the teachings of a capacitive sensor that includes a transmission electrode connected to a drive wiring line disposed around reception electrodes where the transmission electrode includes a gap through which a detection wiring line connected to the reception electrodes passes, as taught by Aoki, are also known.  The combination of the known teachings of Ding, Wang, and Aoki would yield the predictable result of a display device including a capacitive pressure sensor disposed in a non-display region where the pressure sensor includes a reception electrode connected to a detection wire disposed between the pressure sensor and a shield and a transmission electrode connected to a driving wire disposed between the pressure sensor and a display region, where the detection wire passes through a gap in the transmission electrode.  In other words, it would have been obvious to modify the disclosure of Ding to substitute a capacitive sensor, as taught by Aoki, to detect force/pressure, as taught by Wang, for the resistive pressure sensor disclosed therein.  Such a substitution would maintain the position relationship disclosed by Ding but would substitute the resistor-based pressure sensor for the electrode arrangement of the capacitive sensor of Aoki.
Aoki would be rotated 90 degrees counterclockwise and the transmission wires would be connected to the opposite side of transmission electrode Tx away from ends Txa and Txb when applied to the device of Ding.  Such an arrangement would provide the pressure/force sensing of Ding while improving the reducing of parasitic capacitance contemplated by both Ding and Aoki.  This modification of Ding merely requires using known arrangements of a known technology that can be used for force/pressure detection to provide the same results of pressure detection with reduced parasitic capacitance.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Wang, and Aoki to yield predictable results.
Regarding claim 4, Ding fails to explicitly disclose: wherein the first electrode comprises a hole in a central portion thereof, the first electrode has a line width greater than that of the one of the detection wiring line and the driving wiring line, and the second electrode has a line width greater than that of the other one of the detection wiring line and the driving wiring line.
However, Aoki teaches: wherein the first electrode comprises a hole in a central portion thereof (FIG. 1; paragraph [0032]; reception electrodes Rx include a hollow center [hole]),
the first electrode has a line width greater than that of the one of the detection wiring line and the driving wiring line (FIG. 1; paragraph [0034]; a “line width” of reception electrodes Rx is illustrated as being greater than the width of reception electrode wires 12), and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Wang, and Aoki to yield predictable results for at least the reasons set forth above with regard to claim 3.

10.	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, as applied to claim 2 above, in view of Kim et al. (U.S. Pub. 2019/0012007).
Regarding claim 5, Ding fails to explicitly disclose: further comprising: a wiring board; a first flexible wiring board which electrically connects the first sensor device and the wiring board to each other; a second flexible wiring board which electrically connects the second sensor device and the wiring board to each other; and a sensor controller, provided on the wiring board, and which controls the first sensor device and the second sensor device.
However, Kim teaches: teaches: further comprising: a wiring board (FIGS. 2; 17A; paragraph [0091]; PCB 260);
a flexible wiring board which electrically connects the first sensor device and the wiring board to each other (FIG. 17A; paragraphs [0161], [0163]; flexible layer 172 includes an auxiliary flexible layer 1724 that has a flexible circuit board with a wiring.  
the flexible wiring board which electrically connects the second sensor device and the wiring board to each other (FIG. 17A; paragraphs [0161], [0163]; flexible layer 172 [flexible wiring board] is electrically connected between fingerprint sensor 174 [second sensor device] and PCB 260); and
a sensor controller, provided on the wiring board, and which controls the first sensor device and the second sensor device (FIGS. 2, 17A; paragraph [0091]; PCB 260 includes a memory, a processor, and input/output terminals to control the operations of the device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding and Kim to yield predictable results.  More specifically, the teachings of a display device including two separate touch sensors, a touch sensor and a pressure sensor, as disclosed by Ding, are known.  Additionally, the teachings of display device including two separate touch sensors, a fingerprint sensor and a pressure sensor, where the two touch sensors are connected to a PCB by a flexible wiring board, as taught by Kim, are known as well.  The combination of the known teachings of Ding and Kim would yield the predictable result of a display device including two separate touch sensors, a touch sensor and a pressure sensor, where the two sensors are connected to a PCB by a flexible wiring board.  In other words, it would have been obvious to modify the disclosure of Ding to utilize the known wiring of sensors relative to a PCB, as disclosed by Kim, to fill in the gaps of the disclosure of Ding.  Such a combination merely requires Ding and Kim to yield predictable results.
Neither Ding nor Kim explicitly disclose: a first flexible wiring board and a second flexible wiring board.
However, see MPEP §2144.04(V)(C) which refers to case law that has held that it is an obvious matter of design choice to make an integrated structure separable.
It would have been obvious to a person of ordinary skill before the effective filing date of Applicant’s claimed invention to modify the combination of Ding and Kim such that a separate flexible wiring board is utilized for each of the two touch sensors.  Such a modification merely requires dividing the single disclosed flexible wiring board of Kim into two separate wiring boards.  This division would have no impact on the wiring configuration of Kim, when applied to Ding, and therefore constitutes nothing more than a mere obvious design choice.
Regarding claim 6, neither Ding nor Kim explicitly disclose: wherein the wiring board comprises a first connector and a second connector, the first flexible wiring board extends along a first direction, and is bent by a first bending line along a second direction crossing the first direction and connected to the first connector, and the second flexible wiring board extends along the second direction, and is bent by a second bending line along the first direction and connected to the second connector.
However, Kim teaches: a connector AP that electrically connects flexible layer 172 [flexible wiring board] to PCB 260 (FIG. 17A; paragraphs [0161], [0163]).
Ding and Kim is modified to include two flexible wiring boards, as set forth above with regard to claim 5, two connectors AP would be required.
Additionally, please see MPEP §2144.VI(C) which refers too case law that has held that a mere rearrangement of parts that has no impact on the operations or functions of a device is an obvious matter of design choice.
It would have been obvious to a person of ordinary skill before the effective filing date of Applicant’s claimed invention to modify the combination of Ding and Kim such that the two flexible wiring boards are arranged in directions perpendicular to one another.  Such a modification merely requires changing the particular placement and angle of the flexible wiring boards and connectors of Kim, as modified above.  This rearrangement of the direction of the flexible wiring boards would have no impact on the operations of the wiring configuration of Kim, when applied to Ding, and therefore constitutes nothing more than a mere obvious design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626